Citation Nr: 0308674	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  99-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral leg 
disorder as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  The Board remanded this matter to 
the RO in December 2000 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record establishes that the 
veteran's low back and bilateral leg disorders are not 
related to his service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  A low back disorder is not proximately due to, or 
aggravated by, the service-connected bilateral pes planus.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.310 (2002).

2.  A bilateral leg disorder is not proximately due to, or 
aggravated by, the service-connected bilateral pes planus.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.310 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claims by means of the 
discussions in the January and February 2000 rating 
decisions, the August 2000 Statement of the Case, and the 
January 2003 Supplemental Statement of the Case.

In the rating decisions, the veteran was informed of the 
basis for the denial of his claims for service connection.  
In the Statement of the Case and Supplemental Statement of 
the Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunities to 
present evidence and argument in support of his claims.  In 
addition, various letters from the RO, including those dated 
in November 1999 and March 2001, and the December 2000 Board 
remand, specifically advised the veteran of the provisions of 
the VCAA and explained the respective duties of the veteran 
and the VA in obtaining evidence.  Therefore, the Board finds 
that the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, and related letters 
provided to the veteran specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO requested all 
identified private medical records and obtained VA clinical 
records.  The veteran was also afforded a VA medical 
examination.  The veteran did not request a personal hearing.  
In March 2003, the veteran wrote that he had stated his case 
completely and that he had no further medical evidence to 
submit.  Therefore, the Board finds that the RO has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.

The veteran alleges that he has developed low back and 
bilateral thigh disorders due to his service-connected 
bilateral pes planus.  Service connection may be granted for 
a disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered part of the original condition.  38 
C.F.R. § 3.310(a) (2002).  In addition, when aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448-49 (1995).

Historically, the record shows that the veteran was granted 
service connection for pes planus in an October 1965 rating 
decision and assigned a 10 percent disability evaluation.  
Subsequent rating decisions and the December 2000 Board 
decision have confirmed and continued the 10 percent 
evaluation for mild pes planus.

In relation to the current appeal, the record contains a June 
1965 report of W. D. Hamlin, M.D.  Dr. Hamlin wrote that he 
had treated the veteran for his back on four occasions from 
January 1960 through June 1965.  The veteran reported 
symptoms of pain, stiffness, and splinting of the low lumbar 
muscles.  The right leg was noted to be questionably one-half 
inch shorter than the left.  The veteran was treated with 
soma, heat, and ultrasound, and the right shoe was built up.  
The assessment was probable sacroiliac strain/sprain.

VA examinations performed in August 1965 and October 1970 
diagnosed the veteran with symptomatic bilateral pes planus.  
No complaints or findings regarding the back or legs were 
made.  At a February 1999 VA examination, the veteran 
reported that he had recently retired from his job as a 
machinist at John Deere which had required him to stand a 
lot.  This examination also contained no complaints or 
findings regarding the back or legs.

Treatment records submitted by T. A. Correll, M.D. show that 
the veteran was assessed with low back strain in October 1986 
and December 1988.  On those occasions, the veteran expressed 
concern about the possibility of prostate cancer.  No 
complaints regarding the feet were made.  The remainder of 
the treatment records through 1999 contains no relevant 
complaints or findings.  In January 2000, the veteran was 
evaluated for his bilateral pes planus and his leg and back 
pain.

As a result, Dr. Correll submitted a report that stated that 
the veteran had been his patient since 1986.  The veteran 
complained of continuous pes planus since service, that was 
later aggravated by walking and by standing on cement floors 
at John Deere.  The veteran had developed pain in the low 
back and pain that radiated up the backs of his legs.  The 
veteran believed that these conditions were directly related 
to, or aggravated by, the flat feet.  Dr. Correll observed 
that the veteran clearly had bilateral pes planus and that he 
had a consistent history of low back pain complaints.  Dr. 
Correll opined that "it is conceivable to me that his 
demonstrable condition of pes planus has been an aggravating 
factor, although a specific mechanism of aggravation eludes 
me at this point."  He recommended referral to an orthopedic 
specialist.

In July 2001, the clinic manager of Gonstead Clinic of 
Chiropractic wrote that the veteran had received treatment 
from 1966 through 1996.  For various reasons, the veteran's 
records were now unavailable.  She had spoken with the 
chiropractor who was now retired.  He informed her that, 
based upon a review of limited records, the veteran had been 
treated for major low back pain aggravated by his flat feet 
and knee problems.

At a December 2002 VA examination, the examiner reported that 
he had reviewed the veteran's medical history in detail.  The 
veteran complained that his feet had bothered him since 
active duty.  This foot pain was exacerbated by weight 
bearing and activity.  He wore orthopedic shoes and the 
symptoms had improved since his retirement.  He had retired 
from John Deere in 1986 after 30 years of service.  The 
veteran estimated that his low back and thigh pain began 15 
to 20 years ago.  He was unable to state whether the pain 
radiated up or down, but he identified the lumbar spine as 
the area of most discomfort.  The pain was constant but 
exacerbated by activity.  He also had stiffness and weakness 
of the back and legs, and occasional paresthesias in the 
thighs.  He now golfed and hunted to a limited extent and 
performed daily household chores.  

Physical examination of the feet showed mild pes planus with 
no substantial arch collapse.  Evaluations of the back and 
thighs were essentially negative other than findings of 
tenderness.  The x-ray reports of the lumbar spine revealed 
degenerative changes, most marked at L4-L5, with significant 
disc space loss and disc space degeneration.  The veteran was 
diagnosed with bilateral pes planus, degenerative disc 
disease/degenerative arthritis of the lumbar spine, and 
intermittent radicular symptoms of the bilateral thighs and 
calves.  The examiner opined that he did not believe that the 
veteran's back and leg complaints were in any way related to 
the pes planus.  The pes planus was quite mild and it would 
be medically implausible to explain the radicular symptoms as 
being due to the pes planus.  Rather, the veteran had a 
separate diagnosis of lumbar spine degenerative arthritis 
that also caused the radicular symptoms into the legs.  In 
short, the pes planus was not causally related to and did not 
aggravate the lumbar spine and thigh conditions.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for a low back disorder and a bilateral leg disorder.  The VA 
examination identified the cause of the veteran's current low 
back and leg pain as being the degenerative joint disease of 
the veteran's lumbar spine.  The examiner specifically found 
that the pes planus did not cause or aggravate the back and 
leg conditions.  The Board finds that this opinion, which was 
based upon a medical history review, physical examination, 
and diagnostic testing, outweighs the opinions of Dr. Correll 
and the private chiropractor as related by a clinic manager.  

In this regard, the Board finds that Dr. Correll's opinion 
was speculative in that he merely found that it was 
"conceivable" that the veteran's pes planus could aggravate 
the back and leg pain.  In addition, he admitted that he 
could not identify the specific mechanism of aggravation and 
recommended an orthopedic examination.  Further, the Board 
accords little probative weight to the report from the clinic 
manager of the chiropractic office.  The opinion that the 
veteran's low back pain was aggravated by his flat feet, as 
well as his knees, was not accompanied by any supporting 
clinical records or medical reasoning.  Notably, neither of 
the private opinions addressed the existence of the veteran's 
degenerative joint disease of the lumbar spine.  Accordingly, 
service connection for a low back disorder and a bilateral 
leg disorder, as secondary to pes planus, is denied.

Finally, the veteran does not contend, nor does the evidence 
show, that he incurred a back or bilateral leg disorder in 
service.  Therefore, service connection on a direct basis is 
not warranted.  The Board also notes that the record contains 
no evidence of arthritis of the lumbar spine within one year 
of the veteran's discharge from active service.  Therefore, 
service connection on a presumptive basis is also not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2002); 67 Fed. 
Reg. 67792-67793 (Nov. 7, 2002).




ORDER

Service connection for a back disorder is denied.

Service connection for a bilateral leg disorder is denied.




		
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

